DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests  transferring the graphene grown on the copper foil onto a sapphire substrate: (2a) manually coating a layer of polymethyl methacrylate (PMMA) film on the surface of the graphene-grown copper foil, and spin-coating PMMA uniformly with a spin coater, to obtain a copper foil spin-coated with PMMA; (2b) placing the copper foil spin-coated with PMMA on a heating stage, setting a temperature thereof at 50-70°C, and drying for 20 min to cure the PMMA film; (2c) cutting the PMMA-cured copper foil into a plurality of small sheets of equivalent size and soaking in 64-68 g/L ammonium persulfate solution; with a graphene side facing upward, dipping for 4-12 h, and removing a metal substrate, to obtain a plurality of monolayer graphene films with PMMA; (2d) using a clean glass sheet to transfer a plurality of PMMA/graphene sheets from the ammonium persulfate solution into deionized water; after soaking for 30 min, using a sapphire substrate to pull out one of the small PMMA/monolayer graphene sheets therefrom, to obtain a sapphire substrate coated with PMMA/monolayer graphene; (2e) adding 100-200 ml of acetone solution into a glass container, and immersing the PMMA/monolayer graphene/substrate thoroughly for 12-24 h to dissolve and remove PMMA fully, to obtain a PMMA-free monolayer graphene/substrate;
(21) transferring the PMMA-free monolayer graphene/substrate from the acetone solution into an ethanol solution to be allowed to stand for 30 min, pulling out the monolayer 
Snure et al (figs. 1-7B) teaches forming layers of graphene films (release layer 20, “the graphene may be a film comprising one or more layers”, [0055]) on substrate (sapphire substrate 15, [0053]); growing GaN epitaxial layer (nucleation layer 25, [0056]) by the MOCVD method (MOCVD process, [0066]); and lifting off the GaN epitaxial layer (lift-off process, [0068]).
Snure teaches graphene films, but does not teach coating a layer of polymethyl methacrylate (PMMA) film on the surface of the graphene-grown copper foil, and spin-coating PMMA uniformly with a spin coater, to obtain a copper foil spin-coated with PMMA; (2b) placing the copper foil spin-coated with PMMA on a heating stage, setting a temperature thereof at 50-70°C, and drying for 20 min to cure the PMMA film; (2c) cutting the PMMA-cured copper foil into a plurality of small sheets of equivalent size and soaking in 64-68 g/L ammonium persulfate solution; with a graphene side facing upward, dipping for 4-12 h, and removing a metal substrate, to obtain a plurality of monolayer graphene films with PMMA; (2d) using a clean glass sheet to transfer a plurality of PMMA/graphene sheets from the ammonium persulfate solution into deionized water; after soaking for 30 min, using a sapphire substrate to pull out one of the small PMMA/monolayer graphene sheets therefrom, to obtain a sapphire substrate coated with PMMA/monolayer graphene; (2e) adding 100-200 ml of acetone solution into a glass container, and immersing the PMMA/monolayer graphene/substrate thoroughly for 12-24 h to dissolve and remove PMMA fully, to obtain a PMMA-free monolayer graphene/substrate;
(21) transferring the PMMA-free monolayer graphene/substrate from the acetone solution into an ethanol solution to be allowed to stand for 30 min, pulling out the monolayer graphene/substrate subsequently, and air-drying to complete the transfer of the monolayer graphene; and (2g) using a monolayer graphene-transferred sapphire substrate to pull out a second PMMA/monolayer graphene film, to obtain a substrate coated with PMMA/bilayer graphene; repeating steps (2e) to (2f) to complete the transfer of the second layer of graphene; similarly, pulling out the third to the final PMMA/graphene films to complete the transfer of the third to the final layers of graphene films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892